Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment and remarks filed on 03/15/2021.
Claims 1-4, 6-9 and 11-22 are currently pending. 
Claims 1-4, 6-9, 11-16 are currently amended.
Claims 17-22 are newly added.
Claims 5 and 10 are canceled.

Allowable Subject Matter
Claims 1-4, 6-9 and 11-22 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-4, 6-9 and 11-22 are considered allowable because Applicant’s arguments below are persuasive enough to withdraw the rejection because:
“Without waiver or disclaimer, and solely in an effort to further prosecution, claim 1 has been amended to recite, in combination with the other limitations of the claim, "a basestation receiving battery status data from a UE, wherein the battery status data indicates a user-inputted preference for a particular service, a particular parameter, or both, and a user-inputted preference for a relative UE battery consumption, the relative UE battery consumption including at least one of a plurality of possible states of consumption compared to a current consumption level of the UE; and, in response the basestation improving the Quality of Service (QoS) for the UE by adjusting connectivity parameters according to the user-inputted preference for the particular service, the particular parameter, or both, and the user-inputted preference for the relative UE battery consumption and sacrificing battery consumption." No such preference for a relative UE battery consumption is disclosed by the references cited. 
Neither Anderson nor Aleksic remedy the deficiencies of Imamura, whether considered alone or whether combined as suggested. Therefore, amended claim 1 is allowable. Independent claims 6 and 13 are similarly amended and are therefore allowable for at least the same or similar reasons,” (remarks, pages 9-10).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419